Listing Report:Supplement No. 113 dated Dec 01, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 305506 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $5,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 34.5% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $226.18 Auction yield range: 17.29% - 34.00% Estimated loss impact: 36.51% Lender servicing fee: 1.00% Estimated return: -2.51% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 1 First credit line: Nov-1995 Debt/Income ratio: 23% Credit score: 620-639 (Nov-2009) Current / open credit lines: 8 / 4 Employment status: Full-time employee Now delinquent: 6 Total credit lines: 34 Length of status: 9y 11m Amount delinquent: $4,291 Revolving credit balance: $11,819 Occupation: Teacher Public records last 12m / 10y: 0/ 0 Bankcard utilization: 98% Stated income: $25,000-$49,999 Delinquencies in last 7y: 38 Homeownership: Yes Inquiries last 6m: 0 Screen name: chandler44 Borrower's state: Texas Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 36 ( 100% ) 620-639 (Latest) Principal borrowed: $4,000.00 < mo. late: 0 ( 0% ) 580-599 (Jan-2008) 600-619 (Dec-2007) 600-619 (Nov-2007) 600-619 (Aug-2006) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 36 Description Paying off debt & medical bills I am once again looking to Prosper as a way to pay off and consolidate my debts into one payment.? Due to medical bills and unforeseen expenses, I fell behind on some of my credit card accounts during the past year.? My wife and I are trying to get our credit back in good standing, and this loan through Prosper would be a tremendous help.My credit rating is HR, but this is mainly due to falling behind on these credit accounts.? I received my first Prosper loan?over 3 years ago and I've made every payment on time.? Thanks to my first loan, I was able to clean up my credit enough to be able to purchase a house.? Now my wife and I would like to get the rest of these high interest bills, bills that we had fallen behind on, and medical bills taken care of so that in 3-4 years we will be able to start the process of building the home we really want.My monthly take home is roughly $3300.? Out of my income I pay most of the major payments such as mortgage ($450), utilities ($400), food ($200),? transportation costs ($200), as well as my vehicle payment ($423).? I also have the credit accounts with moderate balances but high interest rates that I am trying to consolidate.??I'd like to significantly lower that amount as well as improve my credit rating before taking steps to build our next home.With this $5000 loan I will be able to completely pay off my delinquent credit card accounts and all my medical bills.As you can see, the payment on this loan will not be a problem for me to make, and you can look at my payment history on my previous Prosper loan to see that I have been very diligent in paying it monthly.Thanks for taking the time to view my listing. Information in the Description is not verified. Borrower Payment Dependent Notes Series 434928 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $5,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 14.00% Starting borrower rate/APR: 15.00% / 17.17% Starting monthly payment: $173.33 Auction yield range: 11.29% - 14.00% Estimated loss impact: 10.31% Lender servicing fee: 1.00% Estimated return: 3.69% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 7 First credit line: May-2006 Debt/Income ratio: Not calculated Credit score: 680-699 (Nov-2009) Current / open credit lines: 7 / 7 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 9 Length of status: 2y 5m Amount delinquent: $0 Revolving credit balance: $9,018 Occupation: Sales - Commission Public records last 12m / 10y: 0/ 0 Bankcard utilization: 57% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 1 Screen name: green-diplomatic-pound Borrower's state: Illinois Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Pay off my credit card Purpose of loan:This loan will be used to? pay off 3 credit cards with relatively high interests rates. Had to use them when i moved into my new apartment. My financial situation:I am a good candidate for this loan because? i have a steady income and a financially responsible person. I've been working at my current job for more than 3 years and I was recently promoted to senior sales engineer. This position will allow me to pay off this loan on time or even a little bit early. All need is to move away from high interest credit cards. Listed below are my current monthly expenses but if i get this loan funded I'll be able to pay off my credit cards and the credit and other loans expenses will be replaced by this loan.Monthly net income: $ 3800Monthly expenses: $
